Title: From George Washington to William Heath, 20 April 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters 20th April 1781
                        
                        I have from the necessity of the case respited the two Criminals ’till Tuesday. In the mean time the provost
                            Martial must be tried for refusing to execute his Office as directed by the Warrant—perhaps the Court may make some
                            allowance for the reasons he alledges. If you think there is no need of executing both for the sake of example and can
                            find out which is the most atrocious character between this and Tuesday, I will pardon one of them—Hutton must be tried
                            tomorrow, that if he should be displaced, we may have time to procure another. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    